308 N.Y. 890 (1955)
Helen Bobbey, as Administratrix of The Estate of Frank Bobbey, Deceased, Respondent,
v.
Turner Construction Corporation, Defendant, and C. & A. Brenninkmeyer, Inc., Appellant and Third-Party Plaintiff-Appellant. A. Greene Company, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 13, 1955.
Decided April 14, 1955
Benjamin H. Siff and William S. O'Connor for appellant and third-party plaintiff-appellant.
Bernard Meyerson, Max Jackrel and Norman Bard for respondent.
Raymond C. Green, Bernard Katzen, Harry Schechter and William H. Stieglitz for third-party defendant-respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.